Citation Nr: 1436911	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-40 581A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) November 14, 1983 decision, which denied entitlement to service connection for ischial bursitis of the left hip, should be revised due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The moving party served on active duty from December 1966 to September 1970. 

This matter is before the Board in response to a motion for revision of a November 14, 1983 decision, in which the Board denied the moving party's claim of entitlement to service connection for ischial bursitis of the left hip.

In a January 2013 decision, the Board determined that the criteria had not been met for revision of the Board's November 14, 1983 decision, such that service connection is warranted for ischial bursitis of the left hip.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a May 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's January 2013 decision because the Board failed to provide adequate reasons and bases to support its conclusion that the November 1983 Board decision does not contain CUE.  


FINDINGS OF FACT

1.  On November 14, 1983, the Board determined that the moving party was not entitled to service connection for ischial bursitis of the left hip. 

2.  The moving party has not established an error of fact or law in the Board's November 14, 1983 decision that compels the conclusion that the moving party is entitled to service connection for ischial bursitis of the left hip.






CONCLUSION OF LAW

The criteria have not been met for revision of the Board's November 14, 1983 decision, such that service connection is warranted for ischial bursitis of the left hip. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1 (2013).   
Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement. Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling. 38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400. Section § 20.1403(a) provides that CUE is a very specific and rare kind of error. It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

The review must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation. 38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In November 1983, as now, service connection connoted many factors but essentially it meant that the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, had been aggravated therein.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity was established, there was no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection could also be granted when the evidence shows that a particular disability was proximately due to or the result of a disability for which service connection had already been established.  38 C.F.R. § 3.310(a). 

In addition, service connection could be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease had been incurred in service.  38 C.F.R. § 3.303(d). 

When the Board denied the moving party's claim of entitlement to service connection for ischial bursitis of the left hip on November 14, 1983, the claims file consisted of the moving party's service treatment records, the reports of VA examinations performed in November 1979 and June 1982; records reflecting the moving party's VA treatment from December 1979 to September 1981; and the October 1, 1982 letter from a Rehabilitative Medicine Services (RMS) physician. 

The service treatment records showed that the moving party had a right shoulder disorder for which service connection had been established, effective November 12, 1979.  However, those records were negative for evidence of left hip bursitis.  The disorder was not manifested until August 1981, when the moving party was treated by VA.

In the November 1983 decision, the Board noted the moving party's contentions that his hip disorder was proximately due to or the result of his service-connected residuals of a right shoulder injury.  The Board stated, however, that the moving party had almost a full range of right shoulder motion which should not have caused him any functional problems.  The Board further noted an October 1982 statement from a physician employed by the VA (then, Veteran's Administration) Rehabilitative Medicine Services, who reported in part that:  1.  The moving party had service-connected right shoulder arthritis; 2.  The moving party was instructed to avoid certain motions of the right arm in order to avoid pain and not accelerate the deterioration process of the right shoulder, and; 3. Due to that instruction, the moving party was to "do certain activities and motions left-handed" which caused the left hip bursitis.  See Statement dated October 1, 1982.  The Board noted that it had considered the October 1982 medical opinion from the VA RMS physician, but that the evidence as a whole did not warrant service connection for left hip bursitis.  

The moving party asserts that the Board committed CUE in the November 1983 decision because there was no evidence to countervail the 1982 physician's opinion that left hip ischial bursitis was secondarily caused by the service-connected right shoulder disorder.  In essence, the moving party argues that all evidence of record in November 1983 supported the claim, and therefore there was only one permissible view of the evidence; specifically, that the Veteran's left hip ischial bursitis was secondarily caused by a service-connected right shoulder disorder.  In support of this assertion, the moving party relies on the Court's decisions in Joyce v. Nicholson, 19 Vet. App. 36, 41 (2005) and Sondel v. West, 13 Vet. App. 213, 216 (1999).

However, when the Board denied the claim in November 1983, the Board panel consisted of a Medical Doctor who reviewed the case and signed the decision along with two Law Members.  Therefore, in addition to the 1982 medical opinion, the November 1983 Board decision included an unfavorable opinion in the form of the opinion of the Medical Doctor on the November 1983 Board panel.  

The law applicable in 1983 provided that the Board was to consist of a Chairman, a Vice Chairman, associate members as may be found necessary, and such other professional, administrative, clerical, and stenographic personnel as are necessary in conducting hearings and considering and disposing of appeals properly before the Board.  38 U.S.C. § 4001(a) (1983).  Among the principal functions of the Board was to evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.   38 C.F.R. § 19.111 (1983).  The Chairman of the Board was then permitted to divide the Board into sections of three members.  A section of the Board was to make a determination on any Board proceeding.  38 U.S.C. § 4002 (1983).  The Board was to be bound in its decisions by VA regulations, instructions of the VA Administrator, and the precedent opinions of the chief VA law officer.  38 U.S.C. § 4004(c) (1983).  One such directive allowed for a Board section member to be a physician.  See Board of Veterans' Appeals Manual Number 1 (MBVA-1), Part I, paragraph 2.04(c). 

In 1983, decisions of the Board were issued by panels of three Members of the Board, generally consisting of two Law Members and one Medical Member, the latter a medical doctor.  That practice was changed by Public Law No. 103-271, § 6(a) (July 1, 1994), which amended 38 U.S.C.A. § 7102 into its present form, authorizing the Chairman of the Board to assign an appeal to a single Veterans Law Judge for decision.  See 38 C.F.R. § 19.3(a) (2013).   Thus, unlike today's environment in which the expertise of a physician employed by the Board is entitled to no deference, that bar did not exist in November 1983.  Boyer v. Brown, 7 Vet. App. 549, 553 (1995) (the Board's use of its own medical judgment provided by the medical member of a panel was common practice prior to the decision by the United States Court of Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In Colvin, the Court banned that practice, holding that the Board could not substitute its own medical judgment for that of medical professionals.  However, the Colvin case had not been issued until 1991, and therefore has no effect here.

The November 1983 Board panel was not prohibited from relying upon its own medical judgment to support its conclusion, which was provided by the Medical Member of the Board panel.  The November 1983 Board panel was free to use its own medical judgment in deciding the claim, and whether the articulation of its reasons or bases for applying that judgment may not meet present standards, it is not a basis for a CUE finding in the November 1983 Board decision.

It is evident that the Board Medical Member disagreed with the October 1982 opinion authored by the VA physician that the Veteran's ischial bursitis of the left hip was secondary to his service-connected residuals of a right shoulder injury.  The Board in November 1983 specifically noted that the moving party had recently undergone a right shoulder examination which demonstrated "almost full range of motion in his shoulder, which should not have caused him significant functional problems." (Italics added).  Board decision, page 4.  The Board then found the moving party's right shoulder non-compensably disabling disorder and not likely to have impaired his movement.  The Board's Medical Member clearly found that service connection was not warranted based on the evidence of record at that time for the reasons discussed in the 1983 decision, thereby refuting the medical opinion of record that linked the left hip disorder to the Veteran's service-connected right shoulder disorder.  Under this analysis, the Board's November 1983 decision was at least debatably supportable, so that it may not be said to have contained CUE.

The moving party is in effect questioning how the facts were weighed or evaluated at the time of the decision; this cannot be a basis for CUE. 38 C.F.R. § 20.1403(d)(3) (2013).  Allegations that a previous adjudication improperly weighed and evaluated evidence can never rise to the stringent definition of clear and unmistakable error.  

The 2013 Joint Motion suggests that the Medical Member on the November 1983 panel should have obtained an independent medical expert opinion or an opinion from a Veteran's Health Administration doctor.  However, reliance on the Medical Member's opinion was not in contradiction to 38 C.F.R. § 19.176, 19.177, which addressed obtaining additional medical opinions.  In November 1983, the Board, in its appellate decisions, was not bound by agency manuals, circulars and similar administrative issues not approved by the Administrator.   Opinions of the Chief Medical Director, Armed Forces Institute of Pathology , and independent medical experts obtained pursuant to Rules 76 and 77 (§§ 19.176 and 19.177) were only advisory in nature.  38 C.F.R. § 19.103 added at 48 Fed. Reg. 6969, Feb. 17, 1983.  The Medical Member was not under a duty to obtain an additional opinion, nor provide any separate discussion of his or her medical analysis of a claim.
  
Notably, the current law regarding VA's duty to assist in developing evidence was not in effect in 1983, see, e.g., 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although it could be argued that an additional medical opinion might have been helpful, the Board did not do so, and, even if that inaction were held to be a violation of a "duty to assist," the Court has clearly held that a breach of the duty to assist cannot form a basis for a claim of CUE. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused an incomplete record but not an incorrect record).

Again, the Board instead relied on the knowledge and judgment of its Medical Doctor on the panel which decided the 1983 appeal, which, as noted above, was the appropriate procedure under the law at that time.  

The 2013 Joint Motion also indicated that the Board in its November 1983 decision did not meet its reasons and bases requirement with regard to explaining why the favorable 1982 medical statement was insufficient.  However, the requirement for the Board to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).  Therefore, the November 1983 Board's asserted lack of detailed reasons and bases as to why the 1982 opinion was insufficient does not form the basis of CUE.

The correct facts, as they were known at the time of the November 1983 Board decision, were before the Board at the time of the decision and the statutory and regulatory provisions extant at the time of that decision were correctly applied.  The November 1983 decision of the Board did not contain CUE; the motion seeking revision or reversal of that decision will be denied.

	(CONTINUED ON NEXT PAGE)








ORDER


The motion to reverse or revise the Board's November 14, 1983, decision on the basis of CUE is denied. 


                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



